Citation Nr: 1616220	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  12-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sinus condition and chronic allergies.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran served on active duty from April 1998 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board remanded this issue in April 2011, March 2013, July 2014, and June 2015.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The record lacks competent evidence of a nexus between any current sinus- and/or allergy-related disability and the Veteran's in-service symptomatology.


CONCLUSION OF LAW

Service connection for a sinus condition and chronic allergies is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran argues that her sinus/allergy condition had its onset during service.  Unfortunately, as explained below, the record does not contain competent evidence linking any current disability to the Veteran's in-service symptomatology, and, as such, service connection cannot be granted.  This decision will briefly discuss VA's compliance with its duties to notify and assist, before explaining the rationale as to why the Board lacks a legal basis upon which to grant service connection.  

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Veteran was sent a letter in May 2004, prior to the initial RO adjudication, which fully addressed all VCAA notice elements for service connection claims.  38 C.F.R. § 3.159(b)(1).  No further development is required with respect to the duty to notify.

VA's duty to assist the Veteran in the development of the claim includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's statements in support of her claim, service treatment records, and post-service reports of VA and private treatment and examination.  Importantly, the Agency of Original Jurisdiction (AOJ) has complied with the Board's remand instructions.  Following the most recent remand, the AOJ sought all outstanding private treatment records the Veteran identified.  Those private treatment providers who did not provide the requested records received a second notice from VA seeking the records, demonstrating that VA complied with its duty to make at least two attempts at obtaining them; the Veteran was notified of these attempts and her need to submit records in support of her claim in a July 2015 letter.  

Noting that multiple previous attempts at obtaining a fully-supported etiology opinion via a VA examination have been unsuccessful, VA attempted to provide the Veteran with another examination after the most recent remand, one that took into account the Veteran's entire disability history.  The AOJ sent the Veteran notice of the examination in October 2015, but at the time of the November 2015 examination, she failed to report.  Thereafter the AOJ attempted to contact her, but was unsuccessful.  The AOJ included the fact of the missed examination in the most recent Supplemental Statement of the Case, but at no point has the Veteran ever contacted VA in an attempt to reschedule the missed appointment.  In fact, the Veteran's representative submitted a due process waiver in December 2015, indicating that he had no further information to submit on the Veteran's behalf.  In the subsequent February 2016 Appellate Brief, the representative acknowledged the failure to appear, but made no suggestion that the examination appointment should be rescheduled.  The Board regrets that VA was not able to obtain an examination, as such evidence could have been important in the adjudication of this appeal, but notes that the Veteran has a responsibility to participate in the appeals process; her failure here has impacted the Board's ability to obtain all potentially-relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board previously informed the Veteran of the potential consequences of a failure to report for an examination, including that the claim would be decided based on the evidence of record.  See Board Remand (Mar. 11, 2013), at 3.

In short, the AOJ has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  All necessary development has been accomplished, and the Board may proceed to adjudicate the appeal on the existing record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board takes this opportunity to note that the Veteran provided testimony at a July 2010 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate the service connection claim; the undersigned specifically discussed the fact that there was evidence of incidents in service and that there was evidence in the file about the current medical condition, and explained that the Board needed evidence of a medical relationship between the in-service symptoms and the current diagnosis.  The Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Concerning the first factor, the Veteran has been diagnosed at various times during the period on appeal with sinusitis, though the issue of whether this is a chronic disease is not clear from the record.  See, e.g., Medical Treatment Record - Non-Government Facility, VBMS receipt date of July 30, 2015 (medical treatment by Dr. M.B., diagnosing recurrent sinus infections).  Nevertheless, for purposes of this decision only, the Board will assume a chronic disability. 

With respect to the second factor, the service treatment records document that the Veteran was treated at various times in service for sinus-related symptoms and conditions, including an upper respiratory infections, pharyngitis, and nasal congestion.  Thus there is sufficient evidence to find that the Veteran had an in-service diagnosis of a sinus-related condition.  

The question that remains unanswered, and that prevents the Board from granting service connection, is whether the in-service symptomatology is related to the presumed current diagnosis.  

The Veteran argues that her sinusitis is a chronic condition.  At her Travel Board hearing, the Veteran stated that she had sinus infections "like every other month" in service, and that they put her on Allegra and antibiotics.  She asserted that they have continued often since service.  Under 38 C.F.R. § 3.303(b), a chronic disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service and has presented with continuity of symptomatology thereafter, but only for a chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Sinus-related conditions are not identified by 38 C.F.R. § 3.309(a).  As such, there must be competent evidence documenting the relationship between in-service symptoms and any current disability.  

Addressed above in the section addressing VA's duties to notify and assist, VA has attempted on multiple occasions to obtain adequate medical opinions to address the question of the etiology of the Veteran's sinus condition.  As discussed in the various Board remands, to date, none of the opinions obtained have been adequate for purposes of adjudicating the appeal.  

The Board notes that there is one medical opinion in the record that generally supports the Veteran's claim, but fails to actually connect the current disability with any in-service diagnosis.  The June 2004 VA examination report noted the Veteran's asserted history of recurring sinus infections, including allergies and sinus problems.  The examiner provided a diagnosis of "[s]inus problems secondary to allergies and recurring sinus infections," and noted a normal CT scan.   As discussed in the April 2011 Board remand, which sought further evidence in support of the appeal, that examiner did not offer a discernable opinion as to whether any current sinus and allergy problems were related to the numerous upper respiratory infections and allergies for which she was treated in service.  As the examiner failed to articulate any relationship, it is not probative of the question presented.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  The Board is not permitted to extrapolate on its own a medical nexus from that incomplete opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has sought additional opinions on this issue on multiple occasions, most recently in the June 2015 remand.  Unfortunately, the examiners who have provided opinions on the relationship between current and in-service symptomatology did not adequately consider the Veteran's complete history, and thus the provided opinions are legally inadequate (the Board notes that disregarding these subsequent inadequate examination reports does not prejudice the Veteran in this situation; all such opinions were negative with respect to the claim).  Id.

While other medical evidence documents treatment for sinus conditions and allergies, none of that other evidence asserts a relationship between current symptomatology and service.  

There is likewise no competent lay evidence to provide the necessary nexus.  While the Board respects the Veteran's contentions about the continuity of her symptomatology, and finds her competent in that regard, Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge), the Board is not permitted to rely on her statements to provide evidence of a medical relationship between the current symptoms and service.  A lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That rule of law does not extend to situations where the question, as here, is one that includes complex medical issues, and requires medical training to address.  Id.  While the Veteran can testify as to her symptom and diagnosis history, the relationship between a chronic sinus condition and a history of infections, often described in the record as "acute", is not the type of connection that a layperson has the training and expertise to make. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  38 U.S.C.A. § 5107(a).  While the Secretary will give the benefit of the doubt to the claimant, to do so there must be at least an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, there is simply no competent, probative evidence that links the current condition to service.  In the absence of any competent evidence of nexus, service connection is not warranted and must be denied.


ORDER

Entitlement to service connection for a sinus condition and chronic allergies is denied.



____________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


